DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 19, 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by McKinley et al (“McKinley”) (US 7,847,748).  McKinley discloses:

Re Claim 1: An antenna structure (Fig 2: 10), comprising: 
a radiation patch (40), comprising a first feed point (where transmission line 33 connects to patch 40) and a second feed point (where transmission line 33’ connects to patch 40); 
a radio frequency port (22); 
a first signal line (33), one end of the first signal line being connected with the first feed point (as evidenced by Fig 2);
a second signal line (33’), one end of the second signal line being connected with the second feed point (as evidenced by Fig 2); 
a power divider (32), respectively connected with the radio frequency port, the other end of the first signal line, and the other end of the second signal line (as evidenced by Fig 2), and configured to 
a first phase modulator (35), configured to modulate a phase of an electromagnetic wave of the first signal line (control line 24 applies a DC voltage to control the phase of the transmission line 33 by varying the dielectric properties of the phase modulator 35).

Re Claim 2:  The antenna structure according to claim 1, wherein a difference between a power of the electromagnetic wave of the first signal line and a power of an electromagnetic wave of the second signal line is less than 50% of the larger one of the power of the electromagnetic wave of the first signal line and the power of the electromagnetic wave of the second signal line (col 3 lines 50-52).

Re Claim 3:  The antenna structure according to claim 1, wherein the power divider is configured to distribute the electromagnetic wave of the radio frequency port to the first signal line and the second signal line with equal power (col 3 lines 50-52).

Re Claim 19: The antenna structure according to claim 1, wherein a number of the radio frequency port is one (as evidenced by Fig 2).

Re Claim 20:  A modulation method of an antenna structure according to claim 1, the modulation method comprising: 
inputting an electromagnetic wave into the radio frequency port, the electromagnetic wave being a line polarization wave; 
distributing the line polarization wave to the first signal line and the second signal line by the power divider; and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6, 9-13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley et al (“McKinley”) (US 7,847,748) as applied to claim 1 above, and further in view of Haziza (US 10,686,257).

Re Claim 4:  The disclosures of McKinley have been discussed above.
McKinley discloses: The antenna structure according to claim 1, further comprising a first substrate (12), and the first phase modulator (35) comprising: 
a second substrate (20), opposite to the first substrate (as evidenced by Fig 2);
wherein an orthographic projection of the first signal line (33) on the first substrate (12) is at least partially overlapped with an orthographic projection of the phase modulator (35) on the first substrate (12).
McKinley fails to specifically disclose: a first liquid crystal layer, sandwiched between the first substrate and the second substrate; and

wherein an orthographic projection of the first signal line on the first substrate is at least partially overlapped with an orthographic projection of the first liquid crystal layer on the first substrate.
Haziza, however, teaches: a first liquid crystal layer (Fig 5: 505), sandwiched between the first substrate (517) and the second substrate (510); and
a first common electrode (525) and a first drive electrode (520), one of the first common electrode and the first drive electrode being located on a side of the first liquid crystal layer close to the first substrate, and the other of the first common electrode and the first drive electrode being located on a side of the first liquid crystal layer close to the second substrate (as evidenced by Fig 5), 
wherein an orthographic projection of the first signal line (540) on the first substrate is at least partially overlapped with an orthographic projection (Abstract) of the first liquid crystal layer (505) on the first substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute a liquid crystal layer for the phase modulator in McKinley, as taught by Haziza, as the simple substitution of equivalents known for the same purpose yielding only the predictable result of providing greater fine tuning of the dielectric constant for more precise phase control of the signal through addressing the liquid crystal at various points along the transmission line instead of applying various levels of DC voltage to the entire phase modulator in the BST of McKinley to one of ordinary skill in the art.

Re Claim 5: The disclosures of McKinley as modified have been discussed above. 


Re Claim 6: The disclosures of McKinley as modified have been discussed above. 
McKinley as modified discloses: The antenna structure according to claim 5, wherein the second phase modulator (35’) comprises: 
a third substrate (20), opposite to the first substrate (12);
wherein an orthographic projection of the second signal line (33’) on the first substrate is at least partially overlapped with an orthographic projection of the second phase modulator on the first substrate (as evidenced by Fig 2).
McKinley fails to specifically disclose: a second liquid crystal layer, sandwiched between the first substrate and the third substrate; and 
a second common electrode and a second drive electrode, one of the second common electrode and the second drive electrode being located on a side of the second liquid crystal layer close to the first substrate, the other of the second common electrode and the second drive electrode being located on a side of the second liquid crystal layer close to the third substrate, 
wherein an orthographic projection of the second signal line on the first substrate is at least partially overlapped with an orthographic projection of the second liquid crystal layer on the first substrate.
Haziza, however, teaches: a second liquid crystal layer (Fig 5: 505), sandwiched between the first substrate (517) and the third substrate (510); and
a second common electrode (525) and a second drive electrode (520), one of the second common electrode and the second drive electrode being located on a side of the second liquid crystal 
wherein an orthographic projection of the second signal line (540) on the first substrate is at least partially overlapped with an orthographic projection (Abstract) of the second liquid crystal layer (505) on the first substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute a liquid crystal layer for the phase modulator in McKinley, as taught by Haziza, as the simple substitution of equivalents known for the same purpose yielding only the predictable result of providing greater fine tuning of the dielectric constant for more precise phase control of the signal through addressing the liquid crystal at various points along the transmission line instead of applying various levels of DC voltage to the entire phase modulator in the BST of McKinley to one of ordinary skill in the art.

Re Claim 9:  The disclosures of McKinley as modified have been discussed above. 
McKinley as modified discloses: The antenna structure according to claim 6
McKinley fails to specifically disclose: wherein the first signal line is located between the second substrate and the first drive electrode, or between the second substrate and the first common electrode.
Haziza, however, teaches: the first signal line is located between the second substrate and the first drive electrode, or between the second substrate and the first common electrode (first signal line, 540, between second substrate, 517, and the first drive electrode, 520).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the first signal line is located between the second substrate and the 

Re Claim 10:  The disclosures of McKinley as modified have been discussed above. 
McKinley as modified discloses: The antenna structure according to claim 9
McKinley fails to specifically disclose:  wherein the second signal line is located between the third substrate and the second drive electrode, or between the third substrate and the second common electrode.
Haziza, however, teaches: the second signal line is located between the third substrate and the second drive electrode, or between the third substrate and the second common electrode (second signal line, 540, between third substrate, 517, and the second drive electrode, 520).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the second signal line is located between the third substrate and the second drive electrode, or between the third substrate and the second common electrode in McKinley as modified, as taught by Haziza, in order to protect the signal lines from external environmental factors.

Re Claim 11:  The disclosures of McKinley as modified have been discussed above. 
McKinley as modified discloses: The antenna structure according to claim 10
McKinley fails to specifically disclose:  wherein the first signal line is located on a side of the first liquid crystal layer away from the first common electrode, and the second signal line is located on a side of the second liquid crystal layer away from the second common electrode.
Haziza, however, teaches: the first signal line is located on a side of the first liquid crystal layer away from the first common electrode, and the second signal line is located on a side of the second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the first signal line is located on a side of the first liquid crystal layer away from the first common electrode, and the second signal line is located on a side of the second liquid crystal layer away from the second common electrode in McKinley as modified, as taught by Haziza, in order to protect the signal lines from external environmental factors.

Re Claim 12: The disclosures of McKinley as modified have been discussed above. 
McKinley as modified discloses: The antenna structure according to claim 6
McKinley, fails to specifically disclose:  wherein the second substrate and the third substrate are a same substrate, the first liquid crystal layer and the second liquid crystal layer are disposed in a same Laver, and the first common electrode and the second common electrode are a same common electrode.
Haziza, however, teaches: the second substrate and the third substrate are a same substrate, the first liquid crystal layer and the second liquid crystal layer are disposed in a same Laver, and the first common electrode and the second common electrode are a same common electrode (first and second signal lines, 540, located on a first liquid crystal layer, 505, away from the common electrode 525).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the second substrate and the third substrate are a same substrate, the first liquid crystal layer and the second liquid crystal layer are disposed in a same Laver, and the first common electrode and the second common electrode are a same common electrode in McKinley as modified, as taught by Haziza, in order to protect the signal lines from external environmental factors.


McKinley as modified discloses: The antenna structure according to claim 12
McKinley fails to specifically disclose:  wherein the radiation patch is located on a side of the second substrate away from the first liquid crystal layer.
Haziza, however, teaches: the radiation patch is located on a side of the second substrate away from the first liquid crystal layer (Fig 5: radiation patch, 535, located on a side of the second substrate, 517, away from the liquid crystal layer, 505).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the radiation patch is located on a side of the second substrate away from the first liquid crystal layer in McKinley as modified, as taught by Haziza, in order to protect the signal lines from external environmental factors.

Re Claim 16:  The disclosures of McKinley as modified have been discussed above. 
McKinley as modified discloses: The antenna structure according to claim 6, wherein a first connection line between the first feed point (where 33 meets patch 40) and a center of the radiation patch is perpendicular to a second connection line (where 33’ meets patch 40) between the second feed point and the center of the radiation patch (as evidenced by Fig 2).

Re Claim 17:  The disclosures of McKinley as modified have been discussed above. 
McKinley as modified discloses:  The antenna structure according to claim 16
McKinley fails to specifically disclose: wherein an orthographic projection of the first phase modulator on the first substrate is located on a side of an orthographic projection of the radiation patch on the first substrate where the first feed point is located, and an orthographic projection of the second phase modulator on the first substrate is located on a side of the orthographic projection of the radiation patch on the first substrate where the second feed point is located (as evidenced by Fig 2).

Re Claim 18:  The disclosures of McKinley as modified have been discussed above. 
McKinley as modified discloses: The antenna structure according to claim 6, wherein an orthographic projection of the first phase modulator on the first substrate is spaced apart from an orthographic projection of the radiation patch on the first substrate and an orthographic projection of the second phase modulator on the first substrate is spaced apart from an orthographic projection of the radiation patch on the first substrate (as evidenced by Fig 2).

Claim 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley et al (“McKinley”) (US 7,847,748) in view of Haziza (US 10,686,257) as applied to claims 4 or 6 above, and further in view of Glushchenko et al (“Glushchenko”) (US 9,059,496).

Re Claim 7: The disclosures of McKinley as modified have been discussed above. 
McKinley as modified discloses: The antenna structure according to claim 4, a length L1 of a portion of the first signal line overlapped with the first liquid crystal layer satisfies (as evidenced by Fig 2):
                
                    
                        
                            2
                            π
                            f
                            1
                            L
                            1
                        
                        
                            c
                        
                    
                    
                        
                            
                                ε
                                1
                            
                            -
                            
                                ε
                                2
                            
                        
                    
                    ≥
                    
                        
                            π
                        
                        
                            2
                        
                    
                
            
wherein ε1 is a parallel dielectric constant of the liquid crystal molecules in the first liquid crystal layer, ε2 is a vertical dielectric constant of the liquid crystal molecules in the first liquid crystal layer, c is the speed of light, and f1 is a frequency of the electromagnetic wave of the first signal line.

However, McKinley, also discloses: the length of the first signal line (33) overlapped by the phase modulator (35) is longer than the patch (40; patch antennas are known to be resonant at ½ wavelength and ¼ wavelength).
Haziza, however, teaches the use of a liquid crystal phase modulator (as evidenced by Fig 5).
Glushchenko, however, teaches: a liquid crystal dielectric constant is in the range of 10 to 30 (col 7 lines 60-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a liquid crystal phase modulator in McKinley as modified, as taught by Haziza, given that solving the equation for L1 above results in a length multiplied by the difference in dielectric constant for the various states of the liquid crystal to be greater than or equal to ¼ the wavelength of the operational frequency and McKinley utilizes a phase modulator much longer than this (square root of 30 is approximately 5.48 and the square root of 10 is approx. 3.16 yielding approx. 2.32 and the Length must therefore be greater than or equal to the wavelength divided by approx. 9.26 such that McKinley’s phase modulator structure length meets the requirements) such that utilizing Glushchenko’ s liquid crystal material results in a device which provides good performance for phase shifting the signal to the patch.

Re Claim 8:  The disclosures of McKinley as modified have been discussed above. 
McKinley as modified discloses: The antenna structure according to claim 6, a length L2 of a portion of the first signal line overlapped with the first liquid crystal layer satisfies (as evidenced by Fig 2):
                
                    
                        
                            2
                            π
                            f
                            1
                            L
                            1
                        
                        
                            c
                        
                    
                    
                        
                            
                                ε
                                1
                            
                            -
                            
                                ε
                                2
                            
                        
                    
                    ≥
                    
                        
                            π
                        
                        
                            2
                        
                    
                
            
wherein ε3 is a parallel dielectric constant of the liquid crystal molecules in the second liquid crystal layer, ε4 is a vertical dielectric constant of the liquid crystal molecules in the second liquid crystal layer, c is the speed of light, and f2 is a frequency of the electromagnetic wave of the first signal line.
McKinley fails to specifically disclose: a dielectric constant range of liquid crystal molecules in the first liquid crystal layer comprises ε3- ε4, and a length L2 of a portion of the first signal line overlapped with the first liquid crystal layer
However, McKinley, also discloses: the length of the second signal line (33’) overlapped by the phase modulator (35’) is longer than the patch (40; patch antennas are known to be resonant at ½ wavelength and ¼ wavelength).
Haziza, however, teaches the use of a liquid crystal phase modulator (as evidenced by Fig 5).
Glushchenko, however, teaches: a liquid crystal dielectric constant is in the range of 10 to 30 (col 7 lines 60-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a liquid crystal phase modulator in McKinley as modified, as taught by Haziza, given that solving the equation for L1 above results in a length multiplied by the difference in dielectric constant for the various states of the liquid crystal to be greater than or equal to ¼ the wavelength of the operational frequency and McKinley utilizes a phase modulator much longer than this (square root of 30 is approximately 5.48 and the square root of 10 is approx. 3.16 yielding approx. 2.32 and the Length must therefore be greater than or equal to the wavelength divided by approx. 9.26 such that McKinley’s phase modulator structure length meets the requirements) such that utilizing Glushchenko’ s liquid crystal material results in a device which provides good performance for phase shifting the signal to the patch.

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley et al (“McKinley”) (US 7,847,748) in view of Haziza (US 10,686,257) as applied to claim 12 above, and further in view of Bily et al (“Bily”) (US 9,887,456).

Re Claim 14:  The disclosures of McKinley as modified have been discussed above. 
McKinley as modified discloses: The antenna structure according to claim 12
McKinley fails to specifically disclose:  wherein the radiation patch is located on a side of the second substrate close to the first liquid crystal layer, and is in the same layer as the first signal line.
Haziza, however, teaches: the first signal line (Fig 5: 540) on a side of the second substrate (glass substrate 517) close to the first liquid crystal layer (505).
Bily, however, teaches: the antenna patch (Fig 17: 1710) is located on a side of a substrate (glass 1705) closest to a liquid crystal layer (1704).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the radiation patch is located on a side of the second substrate close to the first liquid crystal layer, and is in the same layer as the first signal line in McKinley as modified, as taught by Bily, in order to protect the antenna patches and the signal lines form environmental factors.

Re Claim 15: The disclosures of McKinley as modified have been discussed above. 
McKinley as modified discloses:  The antenna structure according to claim 14
McKinley fails to specifically disclose:  wherein an orthographic projection of the radiation patch on the first substrate is overlapped with the orthographic projection of the first liquid crystal layer or the second liquid crystal layer on the first substrate.
Haziza, however, teaches: an orthographic projection of the radiation patch on the first substrate is overlapped with the orthographic projection of the first liquid crystal layer or the second liquid crystal layer on the first substrate (as evidenced by Fig 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an orthographic projection of the radiation patch on the first substrate is overlapped with the orthographic projection of the first liquid crystal layer or the second liquid crystal layer on the first substrate in McKinley, as taught by Haziza, in order to simplify the addition of the liquid crystal to the device by creating it as an entire layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845                                                                                                                                                                                                        
May 22, 2021